DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment filed 08/20/2021.
Claim 4 has been amended. Support for the amendment can be found in Fig. 4.
Claims 1-20 are currently pending in this office action.

Claim Rejections
Applicant’s arguments, see pg. 7-12, filed 08/20/2021, with respect to the rejections of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record Kim (US 2012/0156548) discloses a cap assembly (Fig. 1; element 150) comprising a fixing component (Fig. 3; element 155 and 159) with a protrusion (annotated Fig. 3), a sealing ring (Fig. 3; element 157) with a projection (annotated Fig. 3), that partially overlaps the fixing component protrusion, a cap plate (Fig. 1-12; element 151) and an 

    PNG
    media_image1.png
    644
    945
    media_image1.png
    Greyscale


However, Kim fails to disclose or suggest wherein the sealing ring is configured to be directly connected to the electrode terminal and the cap plate. Further, it would not have been obvious to one of ordinary skill in the art to have modified Kim’s invention according to this limitation, as no motivation to do so could be found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Laios can be reached on (571) 272-9808.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727